Case: 18-50344      Document: 00514730471         Page: 1    Date Filed: 11/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                    No. 18-50344
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                  Summary Calendar                         FILED
                                                                   November 20, 2018
                                                                      Lyle W. Cayce
BLAYNE D. WILLIAMS, SR.                                                    Clerk

                                                 Plaintiff-Appellant
v.

CITY OF AUSTIN; AUSTIN POLICE DEPARTMENT; MARGO FRASIER, in
her official and individual capacities; FRED FLETCHER, in his official
capacity; ART ACEVEDO, in his official and individual capacities; JOHN
DOE; JANE DOE; AUSTIN POLICE DEPARTMENT - ART ACEVEDO, in
his official and individual capacities; CHATTANOOGA POLICE
DEPARTMENT; FRED FLETCHER, in his individual capacity

                                                 Defendants-Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CV-1338


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant, Blayne D. Williams, Sr., proceeding pro se, is before
us for the second time in this case, now under Rule 60(b). This time he seeks
to overturn the district court’s March 2018 Order denying his Motion for



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50344    Document: 00514730471     Page: 2   Date Filed: 11/20/2018



                                 No. 18-50344
Relief from Judgment. At the core of both of Williams’s appeals has been the
rejection of his contention that the statute of limitations should not have
been employed to dismiss his lawsuit because of the “Continuous Violations
Doctrine” which prevents application of the time bar.

      We have reviewed the record on appeal, including the briefs of the
parties and the district court’s March 26, 2018 Order denying Williams’s
Motion for Relief from Judgment, and we conclude that the district court did
not abuse its discretion in denying that motion or in any other way. The
abovesaid Order is, therefore, AFFIRMED.




                                       2